[Cite as State ex rel. Mancino v. Tuscarawas Cty. Court of Common Pleas, 2016-Ohio-5763.]


                                          COURT OF APPEALS
                                     TUSCARAWAS COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL.,                          :            JUDGES:
PAUL MANCINO, JR.                                :            Hon. Sheila G. Farmer, P.J.
                                                 :            Hon. Patricia A. Delaney, J.
        Relator                                  :            Hon. Craig R. Baldwin, J.
                                                 :
-vs-                                             :
                                                 :
COURT OF COMMON PLEAS FOR                        :            Case No. 2016 AP 05 0029
TUSCARAWAS COUNTY AND                            :
JUDGE ELIZABETH L. THOMAKOS                      :
                                                 :
        Respondents                              :            OPINION




CHARACTER OF PROCEEDING:                                      Writ of Prohibition




JUDGMENT:                                                     Dismissed




DATE OF JUDGMENT:                                             September 7, 2016




APPEARANCES:

For Petitioner                                                For Respondents

PAUL MANCINO, JR., Pro Se                                     ROBERT R. STEPHENSON II
75 Public Square                                              Assistant Prosecuting Attorney.
Suite 1016                                                    125 East High Avenue
Cleveland, OH 44113                                           New Philadelphia, OH 44663
Tuscarawas County, Case No. 2016 AP 05 0029                                               2


Farmer, J.

       {¶1}   Relator, Paul Mancino, Jr., has filed a Petition for Writ of Prohibition

requesting this Court to issue a writ prohibiting Respondent from holding a hearing on a

contempt motion filed in Respondent’s court. Respondent has filed an answer as well

as a motion to dismiss for failure to state a claim upon which relief may be granted.

                                          FACTS

       {¶2}   Relator represented defendant Samuel Geneva in a civil lawsuit in

Respondent’s court. As part of that suit, the trial court issued the following order, “It is

further ORDERED that the funds transferred to Attorney Paul Mancino, Jr. in the

amount of $37,500.00 be attached and that the Defendant, Samuel Geneva, return

said finds to be deposited in Account No. . . .of The First National Bank of

Dennison on or before the 12th day of March, 1999.” (Trial Court Case Numbers

1996 CT 09 0390 and 1996 CT 09 0391, February 24, 1999, emphasis original, account

number omitted). The trial court also incorporated this order into the final order dated

May 28, 1999.

       {¶3}   On May 6, 2016, James Weaver as the Executor of the Estate of Samuel

Geneva, Jr. filed a motion for contempt against Relator for failing to turn the funds over

pursuant to Respondent’s orders of February 24, 1999 and May 28, 1999.

       {¶4}   In his complaint, Relator argues Respondent lacks jurisdiction over him

because he was not a party to the case and was not the subject of the court order. He

also argues Weaver lacks standing to pursue the contempt motion..
Tuscarawas County, Case No. 2016 AP 05 0029                                               3


                                      PROHIBITION

       {¶5}   “To be entitled to the requested writ of prohibition, [relator] must establish

that (1) the court is about to exercise or has exercised judicial power, (2) the exercise of

that power is unauthorized by law, and (3) denying the writ would result in injury for

which no other adequate remedy exists in the ordinary course of law. State ex rel. Bell

v. Pfeiffer, 131 Ohio St. 3d 114, 2012-Ohio-54, 961 N.E.2d 181, ¶ 18; State ex rel. Miller

v. Warren Cty. Bd. of Elections, 130 Ohio St. 3d 24, 2011-Ohio-4623, 955 N.E.2d 379, ¶

12.” State ex rel. Walton v. Williams, 145 Ohio St. 3d 469, 471, 2016-Ohio-1054, 50
N.E.3d 520, 523, ¶ 13 (2016).

       {¶6}   A writ of prohibition, regarding the unauthorized exercise of judicial power,

will only be granted where the judicial officer's lack of subject-matter jurisdiction is

patent and unambiguous. Ohio Dept. of Adm. Serv., Office of Collective Bargaining v.

State Emp. Relations Bd. (1990), 54 Ohio St. 3d 48, 562 N.E.2d 125.

       {¶7}   Courts have “statutory and inherent powers ‘* * * to punish disobedience

of its orders with contempt proceedings.’ Zakany v. Zakany (1984), 9 Ohio St. 3d 192, 9

OBR 505, 459 N.E.2d 870, syllabus. Moreover, appealing a contempt order is an

adequate remedy at law which will result in denial of the writ. Manrow v. Court of

Common Pleas of Lucas Cty. (1985), 20 Ohio St. 3d 37, 20 OBR 285, 485 N.E.2d 713.”

State ex rel. Mancino v. Campbell, 66 Ohio St. 3d 217, 220, 1993-Ohio-68, 611 N.E.2d
319, 321 (1993).

       {¶8}   In short, Respondent has jurisdiction over contempt proceedings.

       {¶9}   Relator argues he is not the person who was ordered to perform the act in

the trial court’s order. While this argument may be raised as a possible defense to the
Tuscarawas County, Case No. 2016 AP 05 0029                                                4


contempt, even if is found to be true, it does not deprive the trial court of jurisdiction to

hold a contempt hearing.

       {¶10} Similarly, Relator’s argument regarding the standing of the party bringing

the contempt motion may also be raised as a defense to the contempt motion, but the

trial court has jurisdiction to hold a hearing on the contempt motion. “[A] party's lack of

standing does not affect the subject-matter jurisdiction of the court in which the party is

attempting to obtain relief.” State ex rel. Saghafi v. Celebrezze, 8th Dist. Cuyahoga No.

102746, 2015-Ohio-1159, ¶ 8.

       {¶11} Finally, Relator has an adequate remedy at law by way of appeal should

he be found to be in contempt of Respondent’s order.

       {¶12} For these reasons, we find Relator has failed to state a claim upon which

relief may be granted and grant Respondent’s motion to dismiss the complaint.



By Farmer, P.J.

Delaney.J. and

Baldwin, J. concur.


SGF/as 8/15